FLANIGAN, Judge.
In this dissolution of marriage proceeding, the second between the parties, appellant-husband claims that the trial court erred in that the amount awarded the wife as her share of the marital property was excessive, the maintenance award in favor of the wife was excessive, and the amount awarded for the fee for her attorneys was excessive. This court has read the two-volume transcript, examined the exhibits, and considered the briefs of the parties. The decree entered by the trial judge is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and abuse of discretion by the court is not demonstrated. An opinion would have no precedential value.
In compliance with Rule 84.16 V.A.M.R. the judgment is affirmed.
All concur.